Citation Nr: 1229316	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-39 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to May 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran's claims were originally denied in an unappealed rating decision in April 2005.  Ordinarily, new and material evidence would be required to reopen these claims.  38 U.S.C.A. § 5108 (West 2002).  Under the provisions of 38 C.F.R. § 3.156(c)(1), however, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the prior decision without the need for new and material evidence.  Evidence added to the record since the April 2005 decision includes service department records that are relevant to the claims.  The Board will therefore review these claims on a de novo basis, as the RO did.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his back and cervical spine disabilities were caused by his duties in the motor pool during his service in Korea.  Service department records show that the Veteran was trained as a wheeled vehicle mechanic and armor crewman.  Service treatment records are apparently unavailable, but at service separation the Veteran reported that he had trouble with left hip and pains in his back in his Report of Medical History.  Separation examination reveals no abnormalities of the spine.  

The Veteran reported that shortly after service in 1964, he sought treatment at the VA Medical Center in Albany, New York for his back condition.  Attempts to find those treatment records were unsuccessful.  

The earliest medical evidence of a back or cervical spine disability is 1999.  A CT scan of the cervical spine revealed arthritic changes and a magnetic resonance imaging (MRI) revealed degenerative changes at multiple levels of the cervical spine.  A MRI of the back revealed left posterior protrusion of the disc at L3-4.  

In a letter dated September 2002, the Veteran's private physician stated that he treated the Veteran for multiple medical problems, including cervical and lumbosacral radiculopathy; degenerative joint disease of the cervical spine, thoracic spine, and lumbosacral spine; arthritis; and herniated disc disease of the cervical spine.  The physician stated that he reviewed the medical files on hand in relation to the disability of the cervical spine, thoracic spine, and lumbar spine and determined that his current condition is possibly related to trauma sustained during service.  

Given the Veteran's report of back pain in the report of medical history at separation, post-service treatment regarding his back and cervical spine, the private physician's opinion, and the Veteran's statements regarding treatment of his claimed conditions soon after service, an examination is necessary in this case to determine the nature and etiology of the Veteran's claimed back and cervical spine disabilities.  Such an opinion is necessary for a determination on the merits of the claims.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Furthermore, the Veteran stated that he received New York State disability benefits prior to receiving benefits from the Social Security Administration, (SSA).  The SSA records are unavailable.  However, no efforts were made to obtain the New York State records.  Therefore, the RO is requested to obtain those records on remand.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of the onset and/or chronicity of his claimed disabilities and current symptoms associated with them.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Obtain a copy of any decision regarding disability benefits for the Veteran from New York State, which apparently are distinct from benefits from the Social Security Administration.  Request copies of all the documents or evidentiary material that was used in considering the Veteran's claim for disability benefits.

3.  Contact the Veteran and provide him another opportunity to identify any treatment he received for the claimed disabilities between 1964 and 1996.  (He has already identified places of treatment in 1964 and since 1996, the records of which have already been sought.)   After securing the necessary release, attempt to obtain these records.  

4.  After associating all outstanding records with the claims folder, please schedule the Veteran for an appropriate VA examination to determine the nature, etiology and onset of the Veteran's claimed back and cervical spine disability.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, and an appropriate medical and work history from the Veteran should be obtained. 

The examiner is asked to opine whether the diagnosed back and cervical spine disabilities are related to the back pain complaint noted in the Veteran's Report of Medical History at service separation, and/or are as likely as not related to the strain he would have placed on his back and neck performing his duties operating and maintaining a heavy tracked vehicle in service in the early 1960's.  

The examiner is requested to provide complete rationale for all conclusions reached, which should include comments as to any strain imposed on the back and neck as would have occurred since service discharge in 1964. 

5.  Then readjudicate the appeal.  If the decision as to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


